DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Retterath (20150131080).
Referring to claim 1, Retterath shows a solid state optical system (see figure 3) comprising:
a light transmission module including a transmitter layer that includes a plurality of individual light emitters (see figure 3 Ref 100);
a light sensing module including a sensor layer that includes a plurality of photosensors, wherein each photosensor in the plurality of photosensors senses light from a different light emitter in the plurality of light emitters (see figure 3 Ref 200 also see paragraph 22 and paragraph 77 also see paragraph 16);

emitter array firing circuitry coupled to the plurality of light emitters and configured to activate only a subset of light emitters at a time (figure 3 note the emitter shift registers Ref 22 also see figure 12); and
sensor array readout circuity coupled to the plurality of photosensors and configured to synchronize the readout of individual photosensors within the plurality of photosensors concurrently with the firing of corresponding light emitters so that each light emitter in the plurality of individual light emitters can be activated and each photosensor in the plurality of photosensors can be readout through one emission cycle (see paragraph 95-97 corresponding to the synchronization of an emission unit and the detector paired shown in figure 15).
Referring to claim 2, Retterath shows a one-to-one correspondence exists between each photosensor in the plurality of photosensors and each corresponding light emitter in the plurality of light emitters (see figure 11a and 11b).
Referring to claim 3, Retterath shows a field of view for each light emitter in the plurality of light emitters matches a field of view for its corresponding photosensor in the plurality of photosensors (see paragraph 18).
Referring to claims 4, Retterath shows the light transmission module further includes a bulk transmitter optic and the light sensing module further includes a bulk receiver optic (see figure 6 Ref 80 and figure 10 Ref 230).
Referring to claim 5, Retterath shows the plurality of individual light emitters is arranged in a two-dimensional array (see figure 3 Ref 10 also see embodiments shown in figures 11a and 11b) having first dimensions and configured to project discrete beams of light through the bulk transmitter optic into a field external to the optical system (see figure3 Ref 80 and 120) ; the plurality of photosensors is arranged in a two-dimensional array having second dimensions and configured to detect photons reflected from surfaces in the field after the photons pass through the bulk receiver optic (figures 3, 11a, and 11b); and the combination of first dimensions, second dimensions, bulk transmitter optics and bulk receiver optics is designed such that a field of view of each emitter column going through bulk transmitter optic is significantly the same as a field of view of a corresponding photosensor column going through the bulk receiver optic (see figure 10 Ref 230 and 220).
Referring to claim 6, Retterath shows the plurality of light emitters and the plurality of photosensors are activated by column or by row (see paragraph 46).
Referring to claim 8, Retterath shows the light transmission module is a first light transmission module, the transmitter layer is a first transmitter layer, and the plurality of individual light emitters is a first plurality of individual light emitters (see figures 3, 11a, and 11b);
the system further comprising a second light transmission module including a second transmitter layer that includes a second plurality of individual light emitters (note any of the columns of the emitters shown in figure 3, 11a, and 11b can be a first and second layers of emitters); and
the first and second pluralities of individual light emitters are aligned to project discrete beams of light into a field external to the optical system according to a first illumination pattern and a second illumination pattern, respectively, where the first and second illumination patterns are aligned such that one discrete beam from the first illumination pattern and one discrete beam from the second illumination pattern falls within the field-of-view of each photosensor in the plurality of photosensors (see paragraph 132 also 15 for the specific pattern of each emitter and detector).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Retterath (20150131080) in view of Lipson (20150219764).
Referring to claims 7, Retterath is silent to the type of emitter and detector and fails to show each photosensor in the plurality of photosensors includes a plurality of SPADS, and each light emitter in the plurality of light emitters is a vertical-cavity surface-emitting laser (VCSEL).
Lipson shows a similar device that includes each photosensor in the plurality of photosensors includes a plurality of SPADS, and each light emitter in the plurality of light emitters is a vertical-cavity surface-emitting laser (VCSEL) (see paragraph 22 and 34).  It would have been obvious to include the VCSEL and SPADS because these are well known emitters and detectors in a LIDAR device and adds no new or unexpected results.  

Allowable Subject Matter
Claims 9-15, 17, and 19-22 are allowed. 
Double Patenting
Double patenting rejection is withdrawn. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110. The examiner can normally be reached M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645